I agree to the conclusion reached in this case upon the ground that the fifth count of the declaration stated a cause of action for damages for the injury sustained by the plaintiff in the death of his minor child while employed by the defendant in violation of Section 5944 C.G.L. 1927; that the evidence in the case supports the allegations of the declaration and that the American doctrine as applicable to the violation of such statutes is as stated by Labatt on Master  Servant and approved by this Court in the case of J. Ray Arnold Lumber Co. v. Richardson,105 Fla. 204, 141 South. Rep. 133. The doctrine as announced by Labatt is as follows:
"The American courts proceed upon the theory that the violation of a statutory duty constitutes negligence per se in respect of any individual member of the class of employees for whose benefit it was imposed upon the employer." See Labatt's Master  Servant, p. 5943, Sec. 1906.